Citation Nr: 1601766	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-22 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran participated in the Armed Forces Health Professions Scholarship and Financial Assistance Program (AFHPS/FAP) from February 1990 to July 1997.  Per his AFHPS/FAP contract, he was required to serve a 45-day tour of active duty every year, although the exact dates have not been verified.  He died in July 1998 from cardiac arrhythmia due to electrolyte dysfunction.  (See July 1998 amendment to medical certification of certificate of death).  The appellant is his surviving spouse, so widow.  She appealed an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, to the Board of Veterans' Appeals (Board/BVA).  The RO had summarily denied her claim for service connection for the cause of the Veteran's death on the premise he did not have qualifying service and, therefore, VA could not recognize her as his lawful surviving spouse for VA compensation purposes.  So in that initial decision the RO did not address the underlying merits of her claim.

In August 2010, as support for her claim and this recognition, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.

In December 2010 the Board issued a decision finding, contrary to the RO, that the Veteran did have qualifying service and that the Appellant did meet the criteria for recognition as his surviving spouse - therefore vesting her with the required standing in this cause-of-death appeal.  But rather than immediately adjudicating her claim on its underlying merits, the Board instead remanded her claim to the Agency of Original Jurisdiction (AOJ) to have Appeals Management Center (AMC) or RO do this initial adjudication in the first instance to avoid prejudicing her.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

That initial adjudication on the underlying merits since has occurred, but the claim was denied, so it is again before the Board.  Regrettably, however, still further development is required, so the Board is again remanding the claim to the AOJ.


REMAND

As the Board indicated when previously remanding this claim in December 2010, the appellant alleges the Veteran's death was related to his Lindane exposure in 1993 while working as an intern during his active duty.  She contends that, during his participation in the AFHPS/FAP, he was treated for lice infestation.  She further contends that he was treated with Lindane, which subsequently caused or contributed substantially or materially to his death cardiac arrhythmia due to electrolyte dysfunction.

The record on appeal confirms that, during 1993, the Veteran was treated for infestation of body lice.  (See December 1993 private medical letter). 

In a March 1998 letter a private doctor, W. R., explained that the Veteran had started being treated for infestation of head lice during his first internship.  W. R. further explained that, during the Veteran's treatment, he was exposed to Lindane, which is considered a toxic pesticide.  Lastly, W.R. noted that, in February 1997, the Veteran had an intercellular calcium test that resulted in the bottom one percentile.  W.R. explained that such a result electrolyte dysfunction is consistent with severe Lindane overload and sensitivity with subsequent chemical-related immune dysfunction syndrome.

To establish her entitlement to service connection for cause of the Veteran's death, the appellant must link his death not only to events during his membership in the AFHPS/FAP, but specifically to one of his 45-day periods of active duty since only then did he have qualifying service.  38 C.F.R. § 3.6(c).

The Veteran's service treatment records (STRs) show he was treated for lice.  And while these records do not mention that he with treated necessarily with Lindane, Lindane nonetheless apparently is used to treat lice, and there is suggestion of the Veteran's exposure to Lindane coincident with his service.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a claim for Dependency and Indemnity Compensation (DIC), so including for cause of death, because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran (not other claimant such as a surviving spouse).  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (2015).

Accordingly, this cause-of-death claim is REMANDED for the following additional development and consideration:

1.  Obtain a medical nexus opinion from an appropriate examiner concerning the likelihood (likely, as likely as not, or unlikely) the Veteran's military service caused or contributed substantially or materially to his death from cardiac arrhythmia due to electrolyte dysfunction - in particular, whether there is a correlation with his alleged exposure to Lindane, such as while being treated for lice.

The claims file and copies of all pertinent records, including this remand and the Board's prior remand, must be made available for the commenting clinician's review.  He/she must also consider the STRs, post-service medical records, including the information proffered concerning the effects of exposure to Lindane, the appellant's statements, and the July 1998 death certificate.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinion, regardless of whether it is favorable or unfavorable to the claim, preferably citing to specific evidence in file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Appellant's satisfaction, send her a Supplemental Statement of the Case (SSOC) and give her and her representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

